DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10-14, 21-25 are currently pending.
Claims 1, 2, and 21 have been amended.
Claims 9, and 15-20 have been canceled.
Claims 22-25 have been newly added.
Claims 10, 12, 13, and 14 have been previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Status of Rejections and Objections Pending from the Office Action of 25 May 2022
All the claim objections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s Amendment.
All the 103 rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection has been set forth below as necessitated by Applicant’s amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “each PV module of the first plurality of PV modules and the second plurality of PV modules is oriented at an angle” should be changed to “each PV module of the first plurality of PV modules and the second plurality of PV modules are oriented at an angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,11, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, U.S. Publication No. 2010/0313933 A1 in view of Schwarze et al., U.S. Publication No. 2010/0038507 A1.
Regarding claim 1, Xu teaches an arrangement (40; Fig.5) comprising:
A first photovoltaic module (4) (see annotated drawing below) arranged in a first row on a surface;
A second photovoltaic module (4) (see annotated drawing below) arranged in a second row on the surface;
A first reflector (3a1/3a2) (see annotated drawing below); and
A second reflector (3a1/3a2) (see annotated drawing below); wherein each of the first PV module and the second PV module are oriented at an angle with respect to the surface;
Each of the first PV module and the second PV module, respectively, includes a light receiving front side and a light receiving rear side (the PV modules are bifacial [0049]);
The second row is parallel to the first row.
The first reflector reflects incoming light to a light receiving rear side of a first PV module (at least through the 3a1 planar portion), the second reflector reflects incoming light to a light receiving rear side of the second PV module (at least through the 3a1 planar portion), and in a plan view, the first reflector (3a1/3a2) does not overlap with the first PV module or the second PV module (See figure below). Note that only the portions of the planar reflectors (3a1/3a2) reads on the claimed “first reflector” and the cylindrical tough reflector (3b) has not been relied upon (see [0049] and Fig.5).

    PNG
    media_image1.png
    462
    855
    media_image1.png
    Greyscale


Xu does not explicitly teach that the first PV module and the second PV module being oriented at an angle between 5° and 60°degrees with respect to the surface. However, Xu teaches that the appropriate tilting angle of the PV modules can be obtained by coordinating the ratio of the width of the light reflecting face to the width of the light receiving face [0043]. It would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the orientation angle of the first and second PV modules of Xu to obtain an optimal sunlight exposure. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	alternative rejection:
 Schwarze teaches an arrangement comprising a first plurality of PV modules (04/05; Fig.1 and Fig.5B) arranged in a first row on a horizontal surface and a second plurality of PV modules (04/05) arranged in a second row on the surface. Schwarze teaches that the first and second PV modules can be bifacial, which can be active on both sides and a plurality of reflectors are provided between the PV modules [0029]. Schwarze teaches that the first and second PV modules are oriented at an angle of 35 degrees relative to the horizontal surface [0036] to obtain an optimal orientation of the surface of the PV modules in the direction of the main sunlight exposure [0029].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to orient the first and second PV modules of Xu at 35 degrees relative to the horizontal surface in order to obtain an optimal orientation of the surface of the PV modules in the direction of the main sunlight exposure as taught by Schwarze [0029].
	Xu does not specifically teach a plurality of the first PV modules and a plurality of the second PV modules.
	However, Schwarze teaches a plurality of the first PV modules (04; Fig.1) and a plurality of the second PV modules (04; Fig.1) [0029].
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add a plurality of first PV modules in the first row and a plurality of the second PV modules in the second row of the arrangement of Xu in order to generate more electrical energy. Moreover, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Xu teaches that the first reflector (3a1/3a2) and the second reflector (3a1/3a2) are arranged parallel on the surface (see annotated drawing above). Portions of the 3a1 reflector in the first reflector and the second reflector are parallel to each other, and portions of the 3a2 reflector in the first and second reflectors are parallel to each other.
Regarding claim 3, Xu teaches that the first reflector and the second reflector are each portion of a same compound light reflector, corresponding to the claimed “same reflecting structure” [0049].
Regarding claim 4, Xu teaches that individual portions (3a1/3a2) of the reflecting structure correspond to each respective PV module (4) of the first plurality of PV modules and the second plurality of PV modules (see annotated drawing above).
Regarding claim 5, Xu teaches that a light receiving front side of the first PV module receives first light, and the light receiving back side of the first PV module receives second light that passes between the first PV module and the second PV module and is then reflected by the first reflector.
	
    PNG
    media_image2.png
    469
    855
    media_image2.png
    Greyscale

Regarding claim 6, Xu teaches that a first part of the first PV module (4) is connected to a second part of the second PV module. Note that the PV modules in Xu are connected to each other via the compound light reflector (see Fig.5).
Regarding claim 7, Xu teaches that the first reflector (3a1/3a2) has a plain reflecting surface	 [0049].
Regarding claim 11, Xu teaches that the first row of the first PV module (4) is spaced apart from the second row by an inter-row distance such that a first edge of the first PV module is separated from a second edge of the second PV module by the inter-row distance (Fig.5).
Regarding claim 21, Xu teaches that the first reflector is positioned between the first row and the second row, and the first reflector directly reflects incoming light to a light receiving rear side of a first PV module of the first plurality of PV modules (see figure below).

    PNG
    media_image2.png
    469
    855
    media_image2.png
    Greyscale

Regarding claim 22, modified Xu teaches that the angle is 35 degrees, which is within the claimed range of 10 to 50 degrees (see rejection of claim 1).
Regarding claim 23, modified Xu teaches that the angle is 35 degrees, which is within the claimed range of 15 to 40 degrees (see rejection of claim 1).
Regarding claim 24, Xu teaches that a first portion of the first reflector is flat and a second portion of the first reflector is non-planar, and the second portion is further away from the first PV module than the first portion (see figure below). 

    PNG
    media_image3.png
    471
    855
    media_image3.png
    Greyscale

	Regarding claim 25, Xu teaches that the second portion has a V-shaped ridge (an inverted V) with a reflecting face portion toward the light receiving rear side of the first PV module (see annotated drawing above. Xu does not specifically teach a plurality of V-shaped ridges. However, it would have been obvious to add a plurality of said V-shaped ridges to the reflectors of Xu to increase the amount of light being reflected towards the rear light receiving side of the first PV module of Xu. In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Xu, U.S. Publication No. 2010/0313933 A1 in view of Schwarze et al., U.S. Publication No. 2010/0038507 A1 as applied to claim 1 above, and further in view of Kitao, U.S. Publication No. 2010/0263716 A1.
Regarding claim 8, modified Xu teaches all the claimed limitations as set forth above, but does not specifically teach that the first reflector has a diffuse reflecting surface. 
However, Kitao teaches a solar cell module comprising a plurality of bifacial solar cells (4; Fig.1) and a concave-convex shape reflector (6), wherein the reflector is constructed with a diffuse reflective material that diffusely reflects light, such that some of the sunlight entering the solar cell module hits a front surface of the solar cell and the rest passes through a gap between the solar cells and then enters the diffuse reflector. Kitao teaches that the sunlight that enters the diffuse reflector is diffusely reflected, and this an amount of light that enters a back surface of the solar cell increases. Thereby, the solar cell module can increase power generation efficiency (See abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a diffusing reflector for the reflectors of modified Xu in order to increase the amount of light that enters a back surface of the PV modules of Xu in order to increase power generation efficiency of the solar cell device as taught by Kitao (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726